Pigott, J. (dissenting).
There is no support in the record for the finding that the Department of Social Services made “diligent efforts to encourage and strengthen the parental relationship” in this case, as required by Social Services Law § 384-b (7) (a). Moreover, I agree with Appellate Division precedent holding that the hearing court has the discretionary authority to order posttermination visitation with a parent whose rights have been terminated under Social Services Law § 384-b. Accordingly, I dissent.
L
Shortly after he was imprisoned, the father of Hailey ZZ. became concerned that her mother was not taking appropriate care of the infant girl. He asked one of his sisters—whom I shall refer to as “K”—to file for custody of Hailey and her half-sister. As he later recalled,
“I asked her to begin with, to file for custody of the kids, because the kids were being left with God only knows who for how long, so that’s what started this whole situation, because I had asked her to file a petition for custody of my daughter, so I knew that she was safe.”
K filed for custody. When the attention of the Department of Social Services (DSS) was drawn to Hailey’s situation, DSS removed her from her mother’s custody pursuant to Family Court Act § 1024, and sent her to live with nonrelative foster parents, initially with a woman whom I shall call “N.”
*440Because Hailey’s father knew N, and knew she would take good care of Hailey and allow him to see his daughter, Hailey’s father asked K to drop her custody application. N and K worked together to continue the father-daughter bond while Hailey’s father was in prison. With the cooperation of N, K drove Hailey to visit her father every month, for about three or four hours at a time. The two would hug each other; Hailey’s father, whom she called “Daddy,” read her books; and they played with puzzles. DSS observed no ill effects whatsoever from these visits.
While in prison, Hailey’s father took parenting classes and completed his General Educational Development credential. Unfortunately, while DSS told Hailey’s father that he would need to “plan for” Hailey’s future, he was given little hint and no specific information about how he might fulfil this requirement while incarcerated.
DSS asked Hailey’s father to provide a list of people with whom Hailey might live until he was released. He proposed his father, his sister K, and another sister—whom I shall call “E” DSS’s family assessment and service plan reports that, in addition to K, who had filed for custody, P called DSS and said she would be willing to care for Hailey and her half-sister.
Correspondence between DSS and Hailey’s father in early 2010 gives no hint of the urgency of his finding a suitable relative (or a friend who was a certified foster parent) who could file for custody or guardianship of Hailey and take care of her until he was able to (see generally Family Ct Act § 1017), in that way demonstrating his planning for the future of the child.
A letter from Hailey’s DSS caseworker to her father, dated January 26, 2010, which contains no specifics whatsoever, is accompanied by a “current service plan” that, in listing problems and concerns, merely notes that Hailey’s father “needs to assist in the permanency plans for his daughter Hailey.” This was something Hailey’s father thought he was doing by providing relatives’ names and contact information and participating in programs provided by the Department of Correctional Services.
Then, a letter from a different DSS caseworker, dated March 16, 2010, warned Hailey’s father that a hearing was imminent at which DSS would seek to free Hailey for adoption (by a non-relative), but gave him no information about how he could take concrete steps towards the return of his child. While the caseworker asked Hailey’s father to suggest someone “as a long term home for Hailey” and added that the person would have to *441clear certain background checks, she failed to explain whether, or why, the people Hailey’s father had already proposed were considered unsuitable, and she neglected to specify any relationship or credentials required of the person able to provide the “long term home.”1
Ten days later, on March 26, 2010, DSS filed petitions against Hailey’s mother and father, seeking orders adjudicating Hailey to be a permanently neglected child, terminating parental rights under Social Services Law § 384-b, and committing her to the care and custody of DSS. Thereafter, on or around April 5, 2010, Hailey’s caseworker had a conversation with Hailey’s father in which the caseworker told him that DSS had ruled out his father and one of his sisters as possible caregivers.
Hailey’s mother voluntarily surrendered her parental rights. Hailey’s father was told that if he did the same, DSS would permit him to see Hailey—but only once a year. He refused.
In the summer of 2010, Hailey and her half-sister were transferred from N’s foster home to that of other nonrelative foster parents. Whereas N had facilitated communication between Hailey and her father, who regularly sent cards to her, neither the new foster parents nor DSS provided Hailey’s father with her new address.
At the fact-finding hearing held in Supreme Court on July 23, 2010, Hailey’s three successive caseworkers testified, as did her father. One caseworker was asked whether K had been considered a “resource” who could look after Hailey. She could not remember, but said she believed that K had been “explored.” The caseworker could not recall whether P had been ‘‘explore [d].” The third caseworker testified that DSS had ruled out Hailey’s paternal grandfather and at least one of the sisters proposed by Hailey’s father, but could not recall what it was in her background that had ruled her out, or even which sister it was.
For his part, Hailey’s father testified that his sister F who was employed and had an infant daughter of her own whom she cared for, could look after Hailey. He insisted that he had received no response to this suggestion from DSS. Asked whether P had been the subject “of a hotline alleging abuse or neglect on her part,” Hailey’s father responded in the negative. *442Asked whether P had lost a job working with the elderly “because she was hotlined for elder abuse,” Hailey’s father initially answered with the word “Yes.” But he then immediately clarified that P had been “hotlined”—had been the subject of a complaint made in a call to a telephone service— and had lost her job thereafter, but she had never been told what perceived wrong she had been “hotlined” for.
Hailey’s father also mentioned someone else who might file for custody or guardianship of his daughter—his girlfriend, who worked as a teacher’s aide at an elementary school and had custody of her younger siblings. He conceded that his father would not be a suitable caregiver.
Asked to describe his relationship with his daughter, Hailey’s father began by saying “I’d do anything for her,” and described the mutual happiness their relationship gave them. On cross-examination, he conceded, “I would sign over my rights if you guys were going to be a little more lenient on this whole visitation. ... I don’t want to be taken out of her life, but I’m not going along with two hours once a year.”
As the majority notes, Supreme Court granted DSS’s application to adjudicate Hailey a permanently neglected child, finding that DSS had made the requisite “diligent efforts” to encourage and strengthen the parental relationship, and that Hailey’s father had failed to plan for her future for more than a year after she came into DSS’s custody. In discussing the possible caretakers Hailey’s father had proposed, Supreme Court, without reference to his testimony on the subject, simply stated that P had been “fired from her employment, working with the elderly, due to elder abuse.”
At the subsequent dispositional hearing, DSS argued in favor of Hailey’s adoption by the foster parents with whom she was living, and Hailey’s father asked for visitation if she were adopted. Supreme Court terminated Hailey’s father’s parental rights, and determined that posttermination visitation would not be in Hailey’s best interests.
IL
The majority concedes, as it must, that “[a]n authorized agency that brings a proceeding to terminate parental rights based upon permanent neglect bears the burden of establishing that it has made ‘diligent efforts to encourage and strengthen the parental relationship’ ” (majority op at 429, quoting Social *443Services Law § 384-b [7] [a]). In the first instance, I differ from the majority in that I believe there is no record support for the finding that DSS met this burden.
DSS had to show—by “clear and convincing proof” (Social Services Law § 384-b [3] [g] [i]; see [4] [d]; [7] [a])—that it provided adequate assistance to Hailey’s father with a view to “resolving] or ameliorating] the problems preventing discharge of the child to [his] care” (Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; see Social Services Law § 384-b [7] [f|). The requirements are stringent, and, unless it would be detrimental to the child’s best interests, the agency’s efforts must be directed towards the goal of returning the child to his or her parent. We have insisted that the petitioning agency is required to “determine the particular problems facing a parent with respect to the return of his or her child and make affirmative, repeated, and meaningful efforts to assist the parent in overcoming these handicaps” (Matter of Sheila G., 61 NY2d 368, 385 [1984]). And the statute itself requires—and required on July 23, 2010, when the fact-finding hearing in this case was held— that the hearing court “shall consider the special circumstances of an incarcerated parent or parents . . . when determining whether a child is a ‘permanently neglected child’ ” (Social Services Law § 384-b [7] [a]).
There is no record support for the finding that DSS exercised diligent efforts to encourage and strengthen the parental relationship with Hailey, with a view to returning Hailey to her father. Here, “the particular problems facing [Hailey’s father] with respect to the return of his . . . child” (Sheila G., 61 NY2d at 385) were that he was incarcerated, that he was required to identify a suitable custodian for Hailey who could look after her until he was able to care for her himself (see generally Family Ct Act § 1017), and that his own biological parents would not be considered suitable caregivers. DSS was obliged to “make affirmative, repeated, and meaningful efforts” to help Hailey’s father overcome these handicaps (Sheila G., 61 NY2d at 385). Such efforts should clearly have included straightforward and unambiguous communications to Hailey’s father of the need for him to identify a suitable custodian and, after he mentioned his sisters, meaningful efforts to determine whether one of the sisters would have been able to look after Hailey.
Instead, DSS failed to communicate the urgent need of finding a suitable caregiver until it was effectively too late. Notably, the January 26, 2010 letter from Hailey’s DSS caseworker *444makes no mention of the need for Hailey’s father to propose possible custodians of Hailey other than those he had already mentioned. Additionally, DSS did not notify Hailey’s father in the March 16, 2010 letter or any other letter that any nonrelative he named would have to be a certified foster parent, so that he was unaware that his girlfriend would not be immediately acceptable, despite her qualifications as a teacher’s aide.
Nor is there any evidence in the record of the required “repeated . . . efforts” (Sheila G., 61 NY2d at 385) to get to the bottom of whether one of Hailey’s father’s sisters would be able to care for Hailey until her father was able to do so himself. The record is devoid of support for a finding that DSS even attempted to contact E It appears that DSS jumped to the conclusion that she was unsuitable because of her allegedly being “hotlined,” but the record contains no evidence of the nature of this “hotiming,” or of whether the allegations against P were ever substantiated. There is no suggestion that P was charged. All the record contains is a bare accusation. It is regrettable that the majority repeats the accusation as if the record supported its truth (see majority op at 427).
To meet its obligation of proving by clear and convincing evidence that it made the necessary diligent efforts, DSS must establish more than that it rejected an alternative resource suggested by him; it must prove a sound basis for that rejection. At the time of the fact-finding hearing, P had a child of her own, and certainly there was no evidence that DSS sought to take that child away from her. In short, the record shows a bureaucratic shortcut to judgment on the part of DSS and the lower courts, and that the parental rights of Hailey’s father should not have been terminated.2
*445IIL
As to the question whether the hearing court has the authority to order contact between a parent and his or her child after parental rights have been terminated under Social Services Law § 384-b, I believe the hearing court has the authority to do so— not because the parent still retains rights over the child (see Domestic Relations Law § 117 [1] [a]), but in the exercise of proper discretion by the court. In Matter of Gregory B. (74 NY2d 77 [1989]), we left open the question of such “discretionary authority” (id. at 91 [“We express no opinion as to whether such contacts generally would be helpful and appropriate once parental rights have been terminated and the child has been adopted into a new family or whether a court should have the discretionary authority to order such contacts”]).
The first thing to be said about this issue is that reasonable opinions on it differ. The Appellate Divisions are split on the matter, with the First and Third Departments taking the position that courts have no authority to order posttermination contact, and the Second3 and Fourth Departments taking the view that they do. Even the amici in the present case are split; we received a defense of the status quo in the Fourth Department from the Legal Aid Bureau of Buffalo and a critique from the Monroe County Attorney. With this in mind, I would prefer to sanction, rather than restrict, the hearing court’s exercise of discretion, particularly in the area of family law where flexibility in judicial decision-making is a virtue of the highest order. The most fundamental determination in this area is the inherently discretionary one of what is in a child’s best interests.
In my view, the Fourth Department had it right. A hearing court “may, in those cases in which the court deems it appropriate, exercise its discretion in determining whether some form of posttermination contact with the biological parent is in the best interests of the child” (Matter of Kahlil S., 35 AD3d 1164, 1165 [4th Dept 2006] [remitting to Family Court for a hearing to determine whether posttermination contact was in the best interests of the children, and noting the psychological harm that may result from “an abrupt and complete cessation of contact” between a child and her biological parent, especially when the child “has strong emotional attachments to the birth family”]).
*446The statutory basis is Family Court Act § 634, which provides that, with respect to a disposition on an adjudication of permanent neglect, the hearing court may enter the order “on such conditions, if any, as it deems proper.” The majority makes much of the fact that the Legislature has not explicitly “sanctioned judicial imposition of posttermination contact where parental rights are terminated after a contested proceeding” (majority op at 438). However, it is worth noting that the Legislature has also not seen fit to eliminate the judicial imposition of posttermination contact in the six years since Kahlil was decided.
Kahlil hearings, as they are called, are now commonplace in the Fourth Department. As the Legal Aid Bureau of Buffalo suggests, the process can be particularly valuable when the biological parent’s rights have been terminated on the ground of a mental disability of one kind or another on the part of the parent, rather than permanent neglect. In these situations the child’s attachment to a natural parent who is incapable of looking after the child through no fault of his or her own may be profound, and worthy of preservation. Conversely, it may be in the best interests of a disabled, institutionalized child for there to be court-sanctioned posttermination visitation, when there is a mutual emotional attachment (see e.g. Matter of Kyshawn F., 95 AD3d 883 [2d Dept 2012]). In fact, DSS does not dispute that the best interests of some children may be served by post-termination visitation.
As a matter of policy and, more fundamentally, logic, it makes little sense to prohibit a court from ordering visitation when that would be in a child’s best interests, simply because the person seeking visitation contested the issue of his or her parental rights. Indeed, in the present case this perceived restriction meant that a visitation agreement could be and was executed with Hailey’s birth mother, who apparently has never shown very much interest in her, whereas Hailey’s biological father, who has at every turn tried to be a responsible parent and to strengthen his ties with his daughter, is denied visitation. In my view, this is patently unfair. And in a future case— one in which the hearing court is ready to find visitation to be in the child’s best interests—the prohibition would undoubtedly be harmful to some degree or other to the child’s psychological well-being.
Lastly, as this case itself illustrates, the alternative of surrendering one’s parental rights in exchange for visitation, which *447the majority emphasizes, is often no real alternative at all. Hailey’s father, despite successful, monthly visitation and even more frequent contact by mail, was offered annual visitation— less than he was enjoying at the time and clearly not an opportunity to continue the meaningful relationship he had with his daughter.
IV
Neither DSS nor Hailey’s own attorney—who submitted a brief but did not appear at oral argument—argues with much conviction that visitation would not be in Hailey’s best interests. In fact, her attorney adds nothing specific with respect to Hailey in the part of his brief that discusses the visitation issue. I am not convinced that Supreme Court was correct in its view that “there was no evidence presented to show there is a strong emotional bond between the respondent and the child or that any harm would come from discontinuing said visitation.” The visitation issue was decided by the Appellate Division on the ground that the hearing court lacked authority to grant posttermination visitation. Were I to agree that the permanent neglect petition was properly granted, I would nevertheless remit this matter to the Appellate Division to review whether visitation would be in Hailey’s best interests.
V
For the reasons stated in part II of this opinion, I would reverse the order of the Appellate Division, and dismiss the permanent neglect petition, without prejudice to future proceedings.
Chief Judge Lippman and Judges Ciparick, Graffeo, Smith and Jones concur with Judge Read; Judge Pigott dissents and votes to reverse in a separate opinion.
Order affirmed, without costs.

. If there were other communications before the March 16 letter in which all this was straightforwardly explained, I do not find clear and convincing proof of them in the record.


. In my view, to the extent that Hailey’s father may have failed to plan for her future in a realistic, feasible way, that failure is excused by the failure of DSS to exercise the requisite diligent efforts. Moreover, whether Hailey’s father failed to plan for her future may be debated. Contrary to the majority (see majority op at 431), it is not true that his only plan was to allow Hailey to remain in foster care until he was released from prison. He had a reasonable backup plan; he consistently argued that his sister P was a suitable alternative. I accept that “an incarcerated parent may not satisfy the planning requirement of the statute where the only plan offered is long-term foster care lasting potentially for the child’s entire minority” (Matter of Gregory B., 74 NY2d 77, 90 [1989]). Here, however, there is no support for the view that Hailey’s father’s only workable plan was to keep Hailey “in foster care while maintaining contact. . . during the period of incarceration” (id. at 87-88).


. In the Second Department, an exception applies when the termination is on the basis of abandonment.